ACCEPTED
                                                                                          03-17-00324-CR
                                                                                                21281424
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      12/13/2017 10:54 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                          CAUSE NO. 03-17-00324-CR

LABESHA SHEDONNA                       §          IN THE COURT OFFILED
                                                                   APPEALS
                                                                       IN
                                                                  3rd COURT OF APPEALS
COVINGTON                              §                              AUSTIN, TEXAS
    Appellant,                         §                         12/13/2017 10:54:45 PM
                                       §                            JEFFREY D. KYLE
V.                                     §            FOR THE               Clerk
                                                                THIRD DISTRICT
                                       §
THE STATE OF TEXAS                     §
    Appellee.                          §
                                       §                     AT AUSTIN, TEXAS

                   APPELLANT’S MOTION TO EXTEND
                   TIME TO FILE APPELLANT’S BRIEF

TO THE THIRD COURT OF APPEALS OF THE STATE OF TEXAS:

NOW COMES Appellant LASHEBA SHEDONNA COVINGTON, by and

through her attorney of record, Aaron C. Seymour, in the above entitled and

numbered cause, and files this Appellant’s Motion to Extend Time to File

Appellant’s Brief, and would show unto the Court the following:

                                           I.

      On the 3rd day of May 2017, in the 35th Judicial District Court of Mills County,

Texas in Cause No. 3171, entitled The State of Texas v. LASHEBA SHEDONNA

COVINGTON, the Appellant was convicted of the offense of Unlawful Possession

of Firearm by Felon - Repeat and Habitual Offender, a 3rd Degree Felony, and

sentenced to twenty-five (25) years in the Institutional Division of the Texas

Department of Criminal Justice- TDCJ.




APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF                           PAGE 1 OF 4
                                         II.

      That on the 3rd day of May 2017, and within the time required by the Texas

Rules of Appellate Procedure Appellant filed her written Notice of Appeal to the

Court of Appeals for the 3rd District at Austin, Texas. The Record on Appeal was

filed on the 16th day of May 2017. Accordingly, Appellant’s Brief in this case was

due to be filed on the 27th day of September 2017.

                                        III.

      On November 29, 2017, Counsel filed a motion requesting an additional

fourteen (14) days to file Appellant’s Brief. Appellant’s motion was granted and the

deadline for submission was extended to December 13, 2017.

                                         V.

      Appellant now requests an additional extension. The facts relied upon to

reasonably explain the need for an extension of time are as follows:

      1. The record in this matter contains several DVDs admitted into evidence

that counsel for the appellant could not review. During the past two weeks, both the

court reporter and the district attorney’s office have offered their assistance in

resolving this issue. And, with the use of additional software, counsel has been able

to review State’s Exhibit 1 containing DPS in-car recordings.

      2. Despite working diligently with assistance from the court reporter and the

district attorney’s office, counsel is still unable to gain access to DVDs marked as



APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF                           PAGE 2 OF 4
State’s Exhibits 2, 3, and 11, which are audio/visual recordings of the DPS vehicle

search, DPS interviews, and the in-car video from a Mills County Sheriff’s

Department vehicle, respectively.

      3. Again, these DVDs were admitted into evidence at the Appellant’s trial. It

is also clear from the written record that the audio/video evidence on the DVDs

played a significant role in the Court’s denial of the motion to suppress and in

reaching it’s verdict. Review of the aforementioned exhibits is necessary to finish

Appellant’s Brief and to properly represent the Appellant on appeal.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests this

Appellant’s Motion to Extend Time to File Appellant’s Brief be GRANTED, that

the Court extend the time for the filing deadline until December 29, 2017, and for

such other and further relief to which Appellant may be entitled or shall ever pray.


                                       Respectfully submitted,

                                       THE LAW OFFICE OF
                                       AARON C. SEYMOUR, PLLC
                                       311 N. Center Ave., Ste. 107
                                       Brownwood, Texas 76801
                                       Tel: (325) 805-4848
                                       Fax: (325) 805-4854


                                       By:
                                         Aaron C. Seymour
                                         State Bar No. 24094943
                                         aaron@seymour-lawoffice.com
                                         Attorney for the Appellant


APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF                           PAGE 3 OF 4
                        CERTIFICATE OF SERVICE

      This is to certify that on December 13, 2017 a true and correct copy of the
foregoing document was sent to the 35th District Attorney’s Office in Brownwood,
Texas by electronic filing manager.



                                     Aaron C. Seymour
                                     Attorney for the Appellant




APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF                       PAGE 4 OF 4